      Case 3:18-cv-01494-M Document 20 Filed 10/05/18             Page 1 of 1 PageID 85


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 GLORIA WILLIAMS, individually and on              §
 behalf of all other persons similarly situated,   §
                                                   §
         Plaintiffs,                               §
                                                   §
 v.                                                §      Civil Action No. 3:18-cv-01494-M
                                                   §
 FORTUNEBUILDERS, INC.,                            §
                                                   §
         Defendant.                                §
                                                   §
                                                   §

                                              ORDER

        Before the Court is the Notice of Voluntary Dismissal with Prejudice [ECF No. 19], filed

by Plaintiffs Gloria Williams and Juan Montalvo. Because the Notice requests an order from the

Court, the Court interprets the Notice as a motion. IT IS THEREFORE ORDERED that that all

claims asserted in this action are DISMISSED WITH PREJUDICE.

        SO ORDERED.

        October 5, 2018.

                                               ____________________________________
                                               BARBARA M. G. LYNN
                                               CHIEF JUDGE
